Exhibit A
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION;
 STATE OF NEW YORK; STATE OF
 CALIFORNIA; STATE OF ILLINOIS;
 STATE OF NORTH CAROLINA; STATE
 OF OHIO; COMMONWEALTH OF
 PENNSYLVANIA; and
 COMMONWEALTH OF VIRGINIA,

                                 Plaintiffs,          Case No. 1:20-cv-00706-DLC

         v.

 VYERA PHARMACEUTICALS, LLC;
 PHOENIXUS AG; MARTIN SHKRELI,
 individually, as an owner and former officer
 of Vyera Pharmaceuticals, LLC and
 Phoenixus AG (formerly known as Turing
 Pharmaceuticals, LLC and Turing
 Pharmaceuticals AG); and KEVIN
 MULLEADY, individually, as an owner and
 director of Phoenixus AG and a former
 executive of Vyera Pharmaceuticals, LLC

                                 Defendants.

                DEFENDANTS’ JOINT FIRST REQUEST
FOR PRODUCTION OF DOCUMENTS FROM THE PLAINTIFF FEDERAL TRADE
COMMISSION AND THE PLAINTIFF STATES PURSUANT TO FEDERAL RULE OF
                      CIVIL PROCEDURE 34

       Defendants Vyera Pharmaceuticals, LLC and Phoenixus AG (collectively, “Vyera”),

Martin Shkreli (“Shkreli”), and Kevin Mulleady (“Mulleady”) (collectively, “Defendants”)

hereby jointly request Plaintiff Federal Trade Commission (“FTC”) and Plaintiffs State of New

York, State of California, State of Illinois, State of North Carolina, State of Ohio,

Commonwealth of Pennsylvania, and Commonwealth of Virginia (collectively, “Plaintiff

States,” and individually, “Plaintiff State”) to produce and permit inspection and copying of the
documents in this request pursuant to Federal Rule of Civil Procedure 34. Defendants reserve the

right to supplement these requests as the case develops.

I.     DEFINITIONS

       1.      “Action” means the above-captioned action, Federal Trade Commission, et al. v.

               Vyera Pharmaceuticals, LLC, et al., No. 1:20-cv-00706-DLC (S.D.N.Y.)

       2.      “Complaint” means the operative complaint filed by the FTC and the Plaintiff

               States, including, but not limited to, any operative complaint filed after these

               Document Requests are served.

       3.      “Damages” means the sum of money being sought as the result of any loss, harm

               or injury alleged in the Complaint in this Action, including, but not limited to,

               equitable monetary relief, statutory damages, civil penalties, forfeitures,

               disgorgement, costs, and/or fees.

       4.      The term “document” is intended to have the broadest possible meaning under

               the Federal Rules of Civil Procedure, including without limitation all written or

               graphic matter or any other means of preserving through or expression of every

               type and description regardless of origin or location, whether written, recorded,

               transcribed, taped, punched, filmed, microfilmed, or in any other way produced,

               reproduced or recorded, and including, but not limited to, originals, drafts,

               computer sorted and computer retrievable information, copies or duplicates that

               are marked with any notation or annotation, copies of duplicates that differ in any

               way from the original, correspondence, memoranda, reports, notes, minutes,

               contracts, agreements, books, records, checks, vouchers, invoices, purchase

               orders, ledgers, diaries, logs, calendar notes, computer printouts, computer disks,



                                                   2
     card files, list of persons attending meetings or conferences, sketches, diagrams,

     calculations, evaluations, analyses, directions, work papers, press clippings, sworn

     or unsworn statements, requisitions, manuals or guidelines, work papers, financial

     analyses, tables of organizations, charts, graphs, advertisements or other

     promotional materials, audited and unaudited financial statements, trade letters,

     trade publications, newspapers or newsletters, diagrams, photographs, e-mail,

     electronic or mechanical records, telegrams, telecopies, audiotapes, and all other

     receptacle or repositories housing or containing such documents, and all other

     media used to record, in any form, information. A draft, annotated or otherwise

     non-identical, is a separate document within the meaning of this term.

     “Documents” shall also include any removable “Post-It” notes or other

     attachments affixed to any of the foregoing, as well as the file, folder tabs, and

     labels appended to or containing any documents.

5.   The term “including” means “including without limitation” or “including, but not

     limited to.”

6.   “Investigation” means the investigation that led to the filing of the above-

     captioned lawsuit, including but not limited to all correspondence, document

     requests and collections, formal and informal interviews, formal and informal

     statements, and all other inquiries and analyses related to the allegations and

     claims in the Action and any allegations or claims that the FTC and Plaintiff

     States considered including but did not include in their Complaint in this Action.

7.   “Relate” and “relating to” mean to be legally, logically, factually, or in any way

     connected to, in whole or in part, the matter discussed.



                                       3
8.    “Relief” means any and all forms of monetary recovery or award You seek in the

      Action, including, but not limited to, equitable monetary relief, statutory damages,

      civil penalties, forfeitures, disgorgement, costs, and/or fees.

9.    “State Agency” means any agency, healthcare plan, branch, institution,

      department, board, commission, agency, program, service, bureau, trust fund,

      medical care facility, state Medicaid plan, state Medicare plan, state department of

      corrections, state university hospital, state mental hospital, dispensary, pharmacy,

      pharmacy benefits manager, institute, or body of any Plaintiff State of any and all

      types.

10.   “And” as well as “or” shall be construed either disjunctively or conjunctively as

      necessary to bring within the scope of these Document Requests any information

      which might otherwise be construed as outside their scope.

11.   “You,” “Your,” or “Yours” means: (1) with respect to Plaintiff Federal Trade

      Commission, the FTC; (2) with respect to Plaintiff State of New York, the state

      government and the Attorney General’s office of the State of New York, and its

      officials, employees, representatives, agents, and attorneys; (3) with respect to

      Plaintiff State California, the state government and the Attorney General’s office

      of the State of California, and its officials, employees, representatives, agents, and

      attorneys; (4) with respect to Plaintiff State of Illinois, the state government and

      the Attorney General’s office of the State of Illinois, and its officials, employees,

      representatives, agents, and attorneys; (5) with respect to Plaintiff State of North

      Carolina, the state government and the Attorney General’s office of the State of

      North Carolina, and its officials, employees, representatives, agents, and



                                        4
             attorneys; (6) with respect to Plaintiff State of Ohio, the state government and the

             Attorney General’s office of the State of Ohio, and its officials, employees,

             representatives, agents, and attorneys; (7) with respect to Plaintiff Commonwealth

             of Pennsylvania, the state government and the Attorney General’s office of the

             Commonwealth of Pennsylvania, and its officials, employees, representatives,

             agents, and attorneys; and (8) with respect to Plaintiff Commonwealth Virginia,

             the state government and the Attorney General’s office of the Commonwealth of

             Virginia, and its officials, employees, representatives, agents, and attorneys.

II.   INSTRUCTIONS

      The following instructions shall apply to each Document Request:

      1.     Documents covered by these Document Requests include all documents in Your

             possession, custody or control. Unless otherwise indicated, these Document

             Requests cover all documents generated or received by You.

      2.     These Document Requests should be construed as broadly as possible with all

             doubts resolved in favor of providing full and complete answers to these

             Document Requests. The words “all,” “any,” “each,” “and,” and “or” shall be

             construed conjunctively or disjunctively as necessary to make these Document

             Requests inclusive rather than exclusive. Except as specifically provided in these

             Document Requests, words imparting the singular shall include the plural and

             vice versa, where appropriate.

      3.     Each request for the production of documents shall be deemed to be continuing in

             nature. If, at any time, additional documents come into Your possession, custody




                                               5
     or control or are brought to Your attention, prompt supplementation of Your

     production in response to these Document Requests is required.

4.   You shall produce all documents in the manner in which they are maintained in

     the usual course of Your business, or in which they were produced to You, with

     any identifying labels, file markings or similar identifying features. Each

     Document Request shall be deemed to include a request for any and all file

     folders within which the document was contained, transmittal sheets, cover

     letters, exhibits, enclosures or attachments to the document, in addition to the

     document itself.

5.   If and to the extent documents are maintained in a database or other electronic

     format, You shall produce, along with the document(s), software that will enable

     access to the electronic document(s) or database as You would access such

     electronic document(s) or database.

6.   When only a portion of a document relates or refers to the subject indicated, the

     entire document is to be produced nevertheless, along with all attachments,

     appendices and exhibits.

7.   Any document withheld from production based on a claim of privilege or any

     similar claim shall be identified in accordance with the protocol laid out in the

     Order and Stipulation on Protocol for Conducting Electronic Discovery (Dkt. No.

     84), and any other subsequently entered order, if any, addressing the same.

8.   Documents attached to each other should not be separated.




                                       6
9.    Documents not otherwise responsive to these Document Requests shall be

      produced if such documents mention, discuss, refer to, or explain document(s)

      that were called for by any Document Request.

10.   In producing documents and other materials, You are requested to furnish all

      documents or things in Your possession, custody or control, regardless of whether

      such documents or materials are possessed directly by You or Your agents,

      employees, representatives, affiliates, or investigators.

11.   If You object to any part of any Document Request, You shall state fully the

      nature of the objection.

12.   Notwithstanding any objections, You shall nevertheless comply fully with the

      other parts of each and every Document Request not objected to.

13.   Each Document Request shall be construed independently and not with reference

      to any other Document Request for the purpose of limitation.

14.   If any documents requested herein have been lost, discarded, or destroyed,

      including documents not produced based upon a claim of privilege, identify such

      documents as completely as possible, including: (a) the date of disposal or loss;

      (b) the person who authorized the disposal; (c) any person having knowledge of

      the disposal or loss; (d) the person who disposed of the document; and (e) the

      reason for the disposal or loss.

15.   Unless otherwise specified or agreed among the parties and/or ordered by the

      Court, the “Relevant Time Period” for these Document Requests is January 1,

      2015 to the present. The use of this relevant time period does not constitute an

      admission that it is the relevant time period for all discovery in the Action.



                                         7
III.   DOCUMENT REQUESTS ADDRESSED TO THE FTC AND THE PLAINTIFF
       STATES

       REQUEST NO. 1: All documents and data obtained by You from any person, entity,

State Agency, or government agency, relating to the Action, including but not limited to all

documents and data obtained as part of the Investigation.

       REQUEST NO. 2: All transcripts of and notes relating to oral testimony, whether formal

or informal, taken by You of any person, entity, or government agency in connection with the

Investigation.

       REQUEST NO. 3: All civil investigative demands or other requests for documents or

information or interrogatories relating to the Investigation, and all responses to such demands or

requests, whether formal or informal.

       REQUEST NO. 4: All internal interview notes and memoranda concerning or relating to

the Action and/or the Investigation.

       REQUEST NO. 5: All documents reflecting any statement of a person, entity, State

Agency, or government agency provided in connection with the Action and/or the Investigation.

       REQUEST NO. 6: All correspondence between You and any third party concerning or

relating to the Action and/or the Investigation, including but not limited to those from whom You

did not ultimately end up collecting or receiving any documents, data, or other information.

       REQUEST NO. 7: All documents comprising or reflecting communications between

You and FDA employees in connection with the Action and/or the Investigation, including but

not limited to all information conveyed between You and the FDA relating to the subject matter

of the Action and/or the Investigation.




                                                 8
       REQUEST NO. 8: All documents showing Your calculation of or methodology for

calculating the amount of each form of Damages or Relief that You seek in this Action,

including, but not limited to, the factual basis for that methodology.

       REQUEST NO. 9: All documents relating to or concerning generic entry for Daraprim.

       REQUEST NO. 10: All documents relating to any requests by You or on Your behalf

for information on the price or cost of Daraprim, including but not limited to those sent to,

physicians, retail pharmacies, hospitals, wholesalers, manufacturers, State Agencies, and the

federal government.

       REQUEST NO. 11: All documents relating to or supporting Your allegations against

Defendant Mr. Shkreli, including but not limited to the allegation in paragraph 31 of the

Complaint that “[a]t all times material to this Complaint, acting alone or in concert with others,

Shkreli has formulated, directed, controlled, had the authority to control or participated in the

acts and practices set forth in this Complaint.”

       REQUEST NO. 12: All documents relating to or supporting Your allegations against

any of the Defendants as set forth in the Complaint.

       REQUEST NO. 13: All documents that You intend to rely upon or use at trial.

IV.    ADDITIONAL DOCUMENT REQUESTS ADDRESSED TO THE PLAINTIFF
       STATES ONLY

       REQUEST NO. 14: All documents sufficient to show the identity, location, and

organizational structure, including organizational charts, for each of Your agencies, programs,

sub-units, divisions, affiliates, or any other state-run entity that has the authority to make

decisions regarding the purchase, sale, distribution, reimbursement of, and reimbursement for

Daraprim or a therapeutic equivalent of Daraprim.




                                                   9
       REQUEST NO. 15: All documents sufficient to show the identity of each State Agency

on whose behalf You seek to recover Damages in this Action.

       REQUEST NO. 16: All documents relating to all factors that You consider or have

considered when determining whether to purchase, sell, distribute, reimburse for, or seek

reimbursement for Daraprim or a therapeutic equivalent of Daraprim, including, but not limited

to:

               a. The price, quantity, strength, dosage, form, brand name or therapeutic

       equivalent, or package of Daraprim or a therapeutic equivalent of Daraprim;

               b. Any statutory or regulatory considerations or requirements;

               c. Strategies, policies, techniques or practices relating to Your purchase of

       Daraprim and/or a therapeutic equivalent of Daraprim, including, but not limited to,

       strategic or exclusive alliances with sellers, buying consortia, aggregating or

       consolidating purchasing requirements, switching or threatening to switch suppliers, and

       contract provisions;

               d. All analyses, studies, or reports on prices for Daraprim or a therapeutic

       equivalent of Daraprim;

               e. All annual budgets or annual analyses of business or market conditions with

       respect to Daraprim or a therapeutic equivalent of Daraprim; and

               f. Instructions, internal communications, guidelines or policies, either formal or

       informal, including without limitation, those related to budgets and costs, and any

       mathematical models, that You used with respect to potential or actual purchases, or

       potential or actual reimbursements, of Daraprim or a therapeutic equivalent of Daraprim.




                                                10
       REQUEST NO. 17: All documents relating to Your process, whether formal or

otherwise, for making decisions regarding the purchase, sale, distribution, or reimbursement of

Daraprim or a therapeutic equivalent of Daraprim, including but not limited to:

               a. Purchasing methods or procedures relating to requests for bids/quotes,

       formularies, negotiation of contracts or agreements with sellers, and any other ways in

       which You purchase Daraprim or a therapeutic equivalent of Daraprim;

               b. Reimbursement methods or procedures You maintain and/or consider in

       determining reimbursement rates use regarding Daraprim or a therapeutic equivalent of

       Daraprim including, but not limited to AMP, AWP, MAC, NADAC, WAC, CPI-U, or

       any other pricing basis You maintain and consider, including but not limited to, any

       operative statutes or regulations that set reimbursement levels or formulas.

       REQUEST NO. 18: All documents (including data) relating to the purchase of any

Daraprim or a therapeutic equivalent of Daraprim upon which You base any claim, including,

but not limited to, all documents concerning and/or identifying:

               a. The identity, type, nature, and capacity of all Persons that sold Daraprim or a

       therapeutic equivalent of Daraprim to You;

               b. The characteristics of Daraprim or a therapeutic equivalent of Daraprim You

       purchased (including, but not limited to, strength, dosage, form, and packaging);

               c. The NDC of Daraprim or a therapeutic equivalent of Daraprim You purchased;

               d. The date (of invoice, credit memo, accrual or other appropriate date) of all of

       Your purchases of Daraprim or a therapeutic equivalent of Daraprim;

               e. The prices You paid for each purchase of Daraprim or a therapeutic equivalent

       of Daraprim, and, if different, the list prices, including, but not limited to, AMP, AWP,



                                                11
     MAC, NADAC, WAC, CPI-U or any other pricing basis You maintained or considered

     in connection with any such purchase;

            f. The quantities, in unit sales, of Daraprim or a therapeutic equivalent of

     Daraprim You purchased; and

            g. Any contracts, agreements, terms and conditions, invoices, or memoranda of

     understanding for Daraprim or a therapeutic equivalent of Daraprim You purchased.



Dated: May 1, 2020

                                                  /s/ Steven A. Reed
                                                  Steven A. Reed (admitted pro hac vice)
                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                  1701 Market Street
                                                  Philadelphia, PA 19103
                                                  Phone: (215) 963-5000
                                                  steven.reed@morganlewis.com

                                                  Stacey Anne Mahoney
                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                  101 Park Avenue
                                                  New York, NY 10178
                                                  Phone: (212) 309-6000
                                                  stacey.mahoney@morganlewis.com

                                                  Scott A. Stempel (admitted pro hac vice)
                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                  1111 Pennsylvania Avenue, NW
                                                  Washington, DC 20004
                                                  Phone: (202) 739-3000
                                                  scott.stempel@morganlewis.com

                                                  Attorneys for Defendants Vyera Pharmaceuticals,
                                                  LLC and Phoenixus AG

                                                  ON BEHALF OF MARTIN SHKRELI

                                                         By: /s/ Christopher H. Casey
                                                         Christopher H. Casey
                                                         Andrew John Rudowitz

                                             12
         DUANE MORRIS LLP
         30 South 17th Street
         Philadelphia, PA 19103
         Tel: (215) 979-1155
         chcasey@duanemorris.com
         ajrudowitz@duanemorris.com

         Edward T. Kang
         Kandis L. Kovalsky
         KANG, HAGGERTY & FETBROYT LLC
         123 S. Broad St. #1670
         Philadelphia, PA 19109
         Tel: (215) 525-5852
         ekang@khflaw.com
         kkovalsky@khflaw.com

         Counsel for Defendant Martin Shkreli

     ON BEHALF OF KEVIN MULLEADY


         By: /s/ Kevin Arquit
         Kevin Arquit
         Albert Shemmy Mishaan
         Kenneth R. David
         KASOWITZ BENSON TORRES LLP
         1633 Broadway
         New York, NY 10019
         Tel: (212) 506-1893
         karquit@kasowitz.com
         smishaan@kasowitz.com
         kdavid@kasowitz.com

         Counsel for Defendant Kevin Mulleady




13
                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 1, 2020, I caused a true and correct copy of the foregoing to

be served via electronic mail upon all Plaintiffs’ counsel of record in this action.



DATED: May 1, 2020                               /s/ Steven A. Reed
                                                     Steven A. Reed (admitted pro hac vice)

                                               Attorney for Defendants Vyera Pharmaceuticals,
                                               LLC and Phoenixus AG
